Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 14, 2022

                                    No. 04-22-00159-CR

                                      Juan ORTIZ, Jr.,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 218th Judicial District Court, Wilson County, Texas
                            Trial Court No. 18-08-137-CRW-A
                        Honorable Russell Wilson, Judge Presiding


                                       ORDER
        After consideration, we GRANT appellant’s motion for an extension of time to file his
brief and ORDER appellant to file his brief by July 25, 2022.




                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of July, 2022.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court